
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1619
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Ms. Loretta Sanchez of
			 California (for herself, Ms.
			 Richardson, Mr. Baca,
			 Mr. Rangel, and
			 Mr. Meek of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the bicentennial call for
		  independence that led to the establishments of the independent
		  sovereign nations of Argentina, Chile, Colombia, Mexico, and
		  Venezuela.
	
	
		Whereas Argentina struggled to secure “unification,
			 freedom, and independence” from foreign rule;
		Whereas Chile fought persistently to liberate their
			 country with “reason and force” and Chile’s war of independence succeeded after
			 its three-part revolutionary history, patria vieja, reconquista, and patria
			 nueva;
		Whereas Colombia battled fervently for “liberty, order and
			 glory” to achieve sovereignty;
		Whereas Mexico organized to create an independent country
			 after el grito de Dolores;
		Whereas Venezuela moved to secure independence for a
			 nation under “god and federation for its brave people”;
		Whereas the independence of Brazil, Costa Rica, El
			 Salvador, Guatemala, Honduras, and Nicaragua is celebrated in the month of
			 September; and
		Whereas there are millions of people in the United States
			 who trace their roots to these Latin America countries: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)acknowledges 1810 as a critical year for
			 the people of Argentina, Brazil, Chile, Colombia, Costa Rica, El Salvador,
			 Guatemala, Honduras, Mexico, Nicaragua, and Venezuela towards their march for
			 independence as part of Hispanic Heritage Month commemorations;
			(2)recognizes the
			 numerous contributions that these Latin American countries have made;
			 and
			(3)looks forward to
			 closer collaboration and stronger ties between the people of the Americas in
			 confronting the many shared challenges in our hemisphere throughout the next
			 200 years.
			
